DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on October 18, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claim 4 has been entered.
	Claims 1-3 and 5-11 are pending in the instant application.

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the external emission light has, in a wavelength region of 380 to 425 nm, light energy constituting 10 to 15% of entire light energy across an all-wavelength region defined between a lower end of the range of the first peak wavelength and an upper end of the long wavelength region, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.

Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to the external emission light has, in a wavelength region of 430 to 475 nm, light energy constituting 20 to 30% of entire light energy across the all-wavelength region, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation directed to the external emission light has, in a wavelength region of 475 to 750 nm, light energy constituting 60 to 70% of entire light energy across the all-wavelength region, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879